825 F.2d 406Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jack S. HART, Sr., Petitioner-Appellant,v.Jerry HEDRICK, Respondent-Appellee.Jack S. HART, Sr., Petitioner-Appellant,v.Jerry HEDRICK, Respondent-Appellee.
Nos. 87-6563, 87-6564
United States Court of Appeals, Fourth Circuit.
Submitted June 17, 1987.Decided July 15, 1987.

Jack S. Hart, Sr., appellant pro se.
Before RUSSELL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the records and the district court's orders discloses that these appeals from orders denying Hart's motions to proceed in forma pauperis are without merit.


2
Because the procedures followed by the district court comported with this Court's decision in Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), we deny leave to proceed in forma pauperis on appeal and dismiss these appeals.  We note, though, that the district court's dispositions are without prejudice.  Hart is free to start the process over if he so chooses.


3
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
DISMISSED.